Citation Nr: 1726072	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, not otherwise specified (NOS), and dysomnia NOS.  

3.  Entitlement to service connection for hearing loss of the left ear.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

These matters were previously before the Board in January 2014.  At that time, the Board remanded the claims in order for the Veteran to be provided appropriate notice under the Veterans Claims Assistance Act (VCAA), and to afford the Veteran new VA examinations for his claimed disabilities.  As discussed in further detail below, the remand directives have not been substantially complied with regard to certain claims.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, his currently diagnosed anxiety disorder, NOS is causally related to service.

The more competent evidence fails to establish that the Veteran's currently diagnosed left ear hearing loss is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder, NOS are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Anxiety Disorder

Here, the Veteran received a VA examination for mental disorders in August 2014, and received a diagnosis of anxiety disorder, among others.  Thus, he has a present diagnosis.  Additionally, the examiner also noted that the Veteran served as a diesel mechanic in Vietnam and was a volunteer on night patrol, and thus had duties in a combat theatre.  As such, the Board concedes fear of hostile military activity.  Finally, the August 2014 examiner opined that there was a 50 percent or greater probability that the Veteran's anxiety had its onset during, or was otherwise medically related to his service.  The rationale provided was that the Veteran had service in Vietnam, and had "suffering" following such service.  Thus, the Board finds that service connection for anxiety disorder, NOS is warranted.

Left Ear Hearing Loss

The Veteran contends that his left hear hearing loss is the result of acoustic trauma in the form of artillery fire he was exposed to during service.  The Veteran has also raised the theory that his left ear hearing loss may be caused or aggravated by his service-connected right ear hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies, 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran received a VA examination for hearing loss in December 1999.  For the left ear, it revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
20
35

The examiner noted the Veteran's speech recognition scores were 96% in both ears.  The examiner noted "normal hearing according to VA guidelines in the left ear." 

The Veteran received another VA audio examination in August 2010.  For the left ear, it revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
35
50
60
Sensorineural hearing loss was noted in the left ear.  The examiner offered no opinion as to the etiology of the hearing loss noted in the left ear.  An addendum was obtained in October 2010.  The examiner opined that the left ear hearing loss was not caused by military noise.  The rationale provided was that the hearing in the left ear was normal at discharge.  Any sensorineural loss in the left ear occurred after the military and was occupationally, recreationally, or age-induced.  The examiner continued by stating the 1970 records revealed bilateral serous otitis media.  This condition caused a temporary conductive loss mildly in the left ear and moderately in the right ear.  The examiner stated this was not noise induced and was temporary.

Another VA audio examination was conducted in July 2012.  The examiner opined that left ear hearing loss was not the result of service.  Explaining, the examiner stated that the Veteran's left ear hearing may have been temporarily affected by the serous otitis media during service, but did return to normal at discharge.  Further explaining, the examiner noted that there were three types of hearing loss, with some being temporary, and others permanent.  The left ear hearing was normal at discharge and the right ear was not.  Concluding, the examiner stated that any hearing loss seen in the left ear at the time of the examination was not due to military noise exposure or an ear condition at that time.

Another medical opinion was obtained in August 2014 addressing the contention that the Veteran's left ear hearing loss may be secondary to his right ear hearing loss.  The examiner opined that the left ear hearing loss was less likely than not caused by the claimed in-service injury, event, or illness.  The rationale was that there was no hearing loss in the left ear after the middle ear pathology serous otitis resolved.  The examiner stated that hearing loss in one ear does not cause or aggravate hearing loss in the other ear just as a broken bone in one leg does not mean you have a broken bone in the other.  The examiner noted that the claims file reflected that the Veteran saw an ENT and was diagnosed with serous otitis media that caused a temporary conductive hearing loss in the left ear on October 21, 1970.  The loss was gone however on October 28, 1970.  This loss was temporary after treatment by the ENT and is not noise-induced.  The examiner highlighted that "[the left ear hearing loss] has nothing to do with the right ear."

The Veteran has noted there was nothing wrong with his hearing when he was drafted. See September 2013 VA Form 9.  He has also continued to assert that his left ear hearing loss is the result of being exposed to artillery fire during service.

The Board fully acknowledges that the Veteran experiences hearing loss in his left ear.  He is competent as a lay person to describe such hearing loss.  However, the Veteran is not competent to conclude the etiology of such hearing loss.  This is so because the Veteran does not have the specialized education, training, or experience to opine as to the etiology of his left ear hearing loss.  The Board acknowledges the Veteran's exposure to artillery fire during service.  Nonetheless, the Board finds the relevant opinions of the VA examiners probative as to the issue of left ear hearing loss.  The examiners have reviewed the Veteran's claims file and nonetheless opined that his left ear hearing loss is neither incurred in service, nor caused or aggravated by his service-connected right ear hearing loss.  Indeed, the examiners each noted the Veteran's temporary hearing loss during service that resolved after treatment during service.  Likewise, the examiners have highlighted that the Veteran's left ear hearing was normal at separation.  Thus, the Board finds that the preponderance of the evidence is against the claim of left ear hearing loss and service connection for left ear hearing loss is not warranted.


ORDER

Service connection for anxiety disorder, NOS is granted.

Service connection for hearing loss of the left ear is denied.


REMAND

PTSD Claim

The Veteran contends that he has PTSD, and that it is attributable to his service.  Specifically, he has advanced several causes.  First, as noted in a July 2012 VA examination, the Veteran noted that his PTSD may result from his fear of hostile military activity.  One stressor noted was having been overrun by enemy forces next to the Cambodian border.  See June 2010 statement.  

As noted above, this issue was previously before the Board in January 2014.  In its decision, the Board instructed the RO to provide the Veteran with the relevant VCAA notice pertaining to service connection for PTSD on the basis of fear of hostile military or terrorist activity.  Nonetheless, the VCAA notice sent to the Veteran in March 2014 did not include such information.  The Veteran was also to be afforded a VA examination for his psychiatric claims, and the examiner was to provide an opinion as to each of his diagnosed psychiatric disabilities, whether such disability was at least as likely as not related to service.  While the Veteran did receive a VA mental disorders examination in August 2014, the examiner merely noted that the Veteran "does not reach full criteria for PTSD" but did not provide a rationale for this conclusion.  The Board finds the examination in this regard inadequate.  As such, the Board finds that its remand directives have not been substantially complied with, and the issue should be remanded to provide the Veteran with the required VCAA notice and to afford the Veteran another VA examination to address the nature and etiology of his claimed PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to how claims of service connection for PTSD based on fear of hostile military or terrorist activity may be substantiated.  See 38 C.F.R. § 3.304(f)(3).

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by examiner.

Any necessary testing should be conducted.  The examiner is to determine whether the Veteran meets the criteria for a diagnosis of any psychiatric disorder.  A diagnosis of PTSD must be ruled in or excluded.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during service or is otherwise causally related to service.

If a diagnosis of PTSD is made, the examiner should identify the underlying stressors and whether they occurred during service, including those set forth by the Veteran regarding the Vietnam War and deceased friends.

A complete rationale should be provided for any opinions reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


